Title: From George Washington to Major General Horatio Gates, 18 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        sir.
                        Head Quarters Valley Forge 18 June 1778. 2 O’clock P.M.
                    
                    This morning about sun-rise the rear of the enemies army evacuated Philadelphia. To-day and to-morrow morning, our whole army will move towards the Delaware; and should the enemy march rapidly thro’ the Jersey, I shall proceed Northward as expeditiously as possible. My movements however will be influenced by theirs.
                    In your quarter you will take the proper measures on this occasion; and let me particularly recommend to your attention the great object of provisions. I am Sir your obedt & very hble servt
                    
                        Go: Washington
                    
                 